 

Case 20-10343-LSS Doc 4848 Filed 05/24/21 Page 1 of 2

To whom it may concer:

In the early 80's, racism was knowingly alive in my small town. This contributed to my abuse,
being a young African American becoming a boy scout. As a child, | looked up to boy scouts. i
always thought that it would be amazing to have the opportunity to become a boy scout, but
never thought that BSA would be a dangerous place for me and many other boys. Being the
only African American boy, you think nothing bad is going to happen to you, especially being
sexually violated at such a young age on multiple occasions. This organization that | aspired to
be apart, took a tum in a way that | have to take antidepressants for the rest of my life.
Everyday, | try to stay positive and smile through the trauma I've been through. | can understand
how many victims of this abuse have developed PTSD and other medical conditions. This
abuse has also affected my parenting, it has affected me in a way in which | have become more
controlling and aggressive towards my family. | don’t want to be an aggressive person. That's
not who | am, so | got therapy. It took years of therapy to speak about me and my story. After 41
years, | have built up the courage to speak about my story. This matter shouldn't be swept under
the rug. This organization should be held accountable and should nat be given the opportunity
to reorganize and reestablish. The abusers shouldn't get a slap on the wrist for the mental and
physical pain they have caused me and other boys. This matter should be taken seriously. Many
other victims should have the opportunity to speak up and not be threatened for speaking up,
and sharing their story. Thank you for giving me the opportunity to share my story.

JIYLS 1h
Va sn

  

Kindest regards,

 

ul
UMN

340 40
JLdny
W999
€S :6 Wy A2 A¥W 1202

q

Ja VAY
MNOD A

G3 lis

4 hd by
J
Case 20-10343-LSS Doc 4848 Filed 05/24/21 Page 2 of 2

 

 

| Jesttiog haurt Selbee Sie estetin
BSA Ravkruptay Case

BAU Marker 4 eer Leth Floor
WW tlwriveton , Be 19 8601

SB014505 COiZ Gyyfoood)pogeppaadDbecngadadedabaaage saad Ep Diy ba teddy ots
